VICKERYi P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
John Graboski and wife were joint owners of a piece of property, and Nowakowski and wife were the owners of another piece of property Through the intervention of a real estate agent, these people entered into an agreement to trade properties. The Graboski property was worth about $6,000 and the Now-kowski property was worth $5,200. Graboski and wife, while at Nowakowski’s place, became intoxicated, or at' least so they claim, and signed a purchase agreement exchanging these two properties. They also signed a deed. Later this action was brought by the Graboskis to set aside the conveyance. A day or two after these papers were signed the plaintiff went to the real estate agent’s office and told him that he did not care to go ahead with the deal. Immediately thereafter the agent or escro, without any authority, put the deed given by plaintiffs to the defendants, on record. The evidence further showed that the deed from the defendants to plaintiffs was not received and was not ready for 17 days. In setting aside the conveyance, the Court of Appeals held:
1. In view of the haste of the real estate agent in putting the deed upon record before the whole transaction was completed causes us to conclude that there was such deception, fraud and bad faith on the'part of the defendants as to give color to the theories advanced by the plaintiffs, that they were drunk at the time the agreement and deed were signed) and were sufficient to warrant setting aside of this conveyance.